632 S.E.2d 176 (2006)
360 N.C. 482
Leo MAY
v.
DOWN EAST HOMES OF BEULAVILLE, INC., d/b/a Down East Homes of Jacksonville.
No. 64P06.
Supreme Court of North Carolina.
May 4, 2006.
Albert L. Willis, for Leo May.
Brian M. Williams, Raleigh, Gregory E. Floyd, for Down East Homes.
Prior report: ___ N.C.App. ___, 623 S.E.2d 345.

ORDER
Upon consideration of the petition filed by Plaintiff on the 9th day of February 2006 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of May 2006."